As to the sacred right of freedom from illegal arrest there has been much written, done, and said. Without dealing with the question whether the City of Atlanta by the illegal acts of its officers could provoke a violation of its laws and thereafter accuse, convict, and punish, and conceding, but not deciding, that the city might prosecute under the circumstances of this case for a violation of its regulatory speed ordinance, where the officers without obvious excuse admittedly were attempting an illegal arrest, the writer can not, under the record of this case, *Page 756 
agree that the sound of the motor alone was sufficient on which to base an estimate of the speed of the car. I think the judgment should be reversed on this point. I concur in the third division of the opinion.